DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/15/21.  The request for foreign priority to a corresponding Indian application filed 12/18/20 has been received and is proper.  Claims 1-15 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “twist lock connection” must be shown or the feature(s) canceled from the claim(s).  See claim 8, line 2; see also para. 0031 (indicating that this feature is not shown).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46" and "22" have both been used to designate the “compression spring.”  It appears the reference numeral “46” improperly points to the compression spring rather than the “projection” of the locking mechanism at the base plate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected because claim 1 recites “the spring brake actuator” but this term lacks sufficient antecedent basis.  See claim 1, line 1.  It should also be noted that the preamble should begin with --An actuator--, not “A actuator,” which is grammatically improper.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Nishimura
Claim(s) 1-5, 7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (WO 2011/074706).  Nishimura is directed to the structure of a spring brake chamber.  See Abstract. 
Claim 1: Nishimura discloses an actuator [Fig. 1] for a commercial vehicle, the spring brake actuator comprising a service brake portion (14) and a spring brake portion (13, 15), the spring brake portion having a housing (13, 13a, 15, 15a) with a first end (15a) proximal to the service brake portion, a wall section (13, 15) extending from the first end, a second end (13a) being distal to the service brake portion, and a locking mechanism (22) for locking the first and second ends to the wall section, wherein the locking mechanism is arranged between the wall section and the second end of the housing.  See Fig. 1. 
Claim 2: Nishimura discloses a spring brake portion piston (18) located in the housing for applying a braking force, the spring brake portion piston including a piston pipe (18B) configured to transfer the braking force to the service brake, and a compression spring (17) located between the second end of the housing and the spring brake portion piston, the compression spring being operative to push the spring brake portion piston away from the second end.  See Fig. 1. 
Claim 3: Nishimura discloses that the second end comprises a base plate (13a) for enclosing the housing at the second end.  See Fig. 1. 
Claim 4: Nishimura discloses that the spring brake actuator comprises a brake release device (16) having a brake release bolt (16) for moving the spring brake portion piston against a force of the compression spring towards a release state, and wherein the base plate comprises a threaded boss (13b) for receiving a threaded portion (16d) of the brake release bolt therein.  See Fig. 1. 
Claim 5: Nishimura discloses that the threaded boss is arranged at an outside surface of the base plate.  See Fig. 1. 
Claim 7: Nishimura discloses that the locking mechanism comprises a circumferential projection (13b) arranged at the base plate, for crimping the base plate around a circumferential flange (15b) arranged at the wall section.  See Fig. 1. 
Claim 10: Nishimura discloses that the first end comprises a cover surface (15a), the cover surface being arranged opposite from the base plate, and wherein the cover surface is substantially flat.  See Fig. 1. 
Claim 11: Nishimura discloses that the cover surface comprises a boss (15e) for accommodating a piston pipe (18B).  See Fig. 1. 
Claim 12: Nishimura discloses that the spring brake actuator comprises a flange (15c), the flange being attached to the cover surface at the second end, the flange at least partially forming a service brake housing.  See Fig. 1. 
Claim 13: Nishimura discloses that at least one of the flange and a boss is welded to the cover surface of the housing.  See Fig. 1 (note: method of making not a structural limitation). 
Claim 14: Nishimura discloses that at least one of the housing, the flange, and the base plate comprises sheet metal.  See Translation (“iron material”). 
Claim 15: Nishimura discloses a commercial vehicle comprising the spring brake actuator of claim 1.  See Translation (“large vehicles, such as buses, trucks and trailers”). 
REJECTION #2: Shimomura
Claim(s) 1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura (JP 2008-151213).  Shimomura is directed to an indicator apparatus for a spring type brake actuator.  See Abstract.  
Claim 1: Shimomura discloses an actuator [Fig. 1] for a commercial vehicle, the spring brake actuator comprising a service brake portion (21) and a spring brake portion (20), the spring brake portion having a housing (22, 23, 23B, 25) with a first end (23B) proximal to the service brake portion, a wall section (22) extending from the first end, a second end (25) being distal to the service brake portion, and a locking mechanism (26) for locking the first and second ends to the wall section, wherein the locking mechanism is arranged between the wall section and the second end of the housing.  See Fig. 1. 
Claim 2: Shimomura discloses a spring brake portion piston (41) located in the housing for applying a braking force, the spring brake portion piston including a piston pipe (42) configured to transfer the braking force to the service brake, and a compression spring (45) located between the second end of the housing and the spring brake portion piston, the compression spring being operative to push the spring brake portion piston away from the second end.  See Fig. 1. 
Claim 3: Shimomura discloses that the second end comprises a base plate (23B) for enclosing the housing at the second end.  See Fig. 1. 
Claim 4: Shimomura discloses that the spring brake actuator comprises a brake release device (50) having a brake release bolt (50) for moving the spring brake portion piston against a force of the compression spring towards a release state, and wherein the base plate comprises a threaded boss (23A) for receiving a threaded portion of the brake release bolt therein.  See Fig. 1. 
Claim 5: Shimomura discloses that the threaded boss is arranged at an outside surface of the base plate.  See Fig. 1. 
Claim 6: Shimomura discloses that the wall section comprises a circumferential flange (at 26), the circumferential flange and the base plate each having at least one bore (for 26) arranged therein, wherein the locking mechanism comprises at least one bolt nut (26) being guided through the at least one bore, for mounting the base plate to the wall section.  See Fig. 1. 
Claim 8: Shimomura discloses that the locking mechanism comprises a twist lock connection (26), for mounting the base plate to the wall section.  See Fig. 1 (the bolt 26 is twisted into place).
Claim 9: Shimomura discloses at least one seal is arranged between the base plate and the wall section.  See Fig. 1 (O-ring between 22 and 23, near 26). 
Claim 10: Shimomura discloses that the first end comprises a cover surface (25), the cover surface being arranged opposite from the base plate, and wherein the cover surface is substantially flat.  See Fig. 1. 
Claim 11: Shimomura discloses that the cover surface comprises a boss (25A, 27) for accommodating a piston pipe (42).  See Fig. 1. 
Claim 12: Shimomura discloses that the spring brake actuator comprises a flange, the flange being attached to the cover surface at the second end, the flange at least partially forming a service brake housing.  See Fig. 1. 
Claim 13: Shimomura discloses that at least one of the flange and a boss is welded to the cover surface of the housing.  See Fig. 1 (note: method of making not a structural limitation). 
Claim 15: Shimomura discloses a commercial vehicle comprising the spring brake actuator of claim 1.  See Translation (“large-sized vehicle, such as a buses, truck or a trailer”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 11, 2022